


Exhibit 10(ii)


DEFERRAL AGREEMENT UNDER THE GRAYBAR ELECTRIC COMPANY, INC.
SUPPLEMENTAL BENEFIT PLAN


THIS AGREEMENT is made this ____________ day of _____________ (month), 2013, by
and between Graybar Electric Company, Inc., ("Employer") and
___________________________ ("Employee").
WHEREAS, the Employer previously adopted the Graybar Electric Company, Inc.
Supplemental Benefit Plan (“Plan”) pursuant to which employees may defer certain
compensation;
WHEREAS, the Employee has been performing valuable services for the Employer and
desires to defer receipt of certain compensation to be earned by Employee in the
service of Employer, in accordance with the Plan and this Agreement; and
WHEREAS, the Employer desires to encourage the Employee to continue to perform
such services and is willing to defer payment of such compensation and to credit
"interest" thereon in accordance with the Plan and this Agreement;
NOW, THEREFORE,
1.
Subject to Section 6 of this Agreement, the parties hereto agree that annually,
beginning January 1, 2014, the Employee elects to defer receipt of the amounts
set forth in Section 1 (a), (b), and (c) below and any amounts deferred
("Deferred Compensation") shall be paid to Employee at the time and in the
manner set forth in Section 2.

(a)
___% (no less than 2% nor more than 50%) of the Employee's annual base salary,
together with interest on such amount as determined under paragraph (e) below.

(b)
___% (no less than 2% or more than 100%) of the Employee’s annual incentive
payment, (earned in the year beginning after the date of this Agreement and any
subsequent year), together with interest on such amounts as determined under
paragraph (e) below.

(c)
The supplemental profit sharing benefit, as determined under The Profit Sharing
and Savings Plan of Graybar Electric Company, Inc. ("Profit Sharing Plan"),
which is generally the excess, if any, of the annual Employer contribution which
would be paid or credited to the Employee's account in the Profit Sharing Plan
but for (i) the limitation set forth in Sections 401 and 415 of the Internal
Revenue Code and but for (ii) the deferral of compensation under paragraphs (a)
and (b) above, over the actual amount of the annual Employer contribution paid
or credited to the Employee's account in the Profit Sharing Plan, together with
interest on such amount as determined under paragraph (e) below.

(d)
By the Employee’s signature to this Agreement, the Employee has elected, prior
to January 1, 2014, to defer the amounts set forth in paragraphs (a), (b), and
(c) to be earned in 2014 and such election to defer shall remain effective for
succeeding calendar years until modified or revoked. The Employee may revoke the
election to defer amounts under paragraphs (a), (b), and (c) or change the
percentage to be deferred set forth in paragraph (a) (but not below 2% nor
higher than 50%); and/or paragraph (b) (but not below 2% nor higher than 100%),
provided that, such election must be in writing, must be signed by the Employee,
must apply to an entire calendar year and must be delivered to the Employer on
or before the last day of the calendar year immediately preceding the calendar
year for which the election is to be effective.

(e)
Interest on Deferred Compensation shall be compounded and credited at the end of
each calendar quarter based on the average crediting rate for the prior calendar
quarter under the Stable Value (Fixed) Income Fund of the Profit Sharing Plan as
determined by The Vanguard Group. Interest will be credited under the Plan
beginning with the date the amount would otherwise have been paid to the
Employee if this Agreement to defer compensation had not been entered and ending
with the date specified under the terms of the Plan and otherwise determined by
the Company in accordance with the Plan and this Agreement.


2014 Deferral Agreement 11-2013

--------------------------------------------------------------------------------




2.
Deferred Compensation shall become payable to the Employee (or the Employee’s
designated beneficiary or estate, as applicable) at the time and in the form and
manner set forth in the Plan and otherwise in accordance with the terms of the
Plan and this Agreement. This Agreement is subject to all terms and conditions
of the Plan, and the Plan shall supersede any inconsistent provisions herein.

3.
Nothing contained herein shall be construed as conferring upon the Employee the
right to continue in the employ of the Employer.

4.
The right of the Employee or any other person to receive Deferred Compensation
is not assignable or transferable except by the terms of a valid beneficiary
designation, will or the laws of descent and distribution and may not, during
the life of the Employee, be pledged or encumbered.

5.
Nothing contained in this Agreement and no action taken pursuant to the
provisions hereof shall create or be construed to create a trust of any kind, or
a fiduciary relationship between the Employer and the Employee, the Employee’s
beneficiary or any other person. To the extent that any person acquires a right
to receive payments under this Agreement, such right shall be no greater than
that of an unsecured general creditor of the Employer.

6.
This Agreement to defer compensation may be terminated by the Employer with
respect to amounts set forth in Sections 1 (a) and (b) by notice in writing to
Employee provided such notice is given prior to the commencement of any calendar
year for which it shall be effective and shall affect only those amounts set
forth in Sections 1 (a) and (b) not yet deferred.

7.
This Agreement may be amended only by the mutual written consent of the parties.
Notwithstanding the foregoing, no amendment shall be effective to the extent it
would cause an amount to become taxable or be subject to additional taxes on
account of such amendment under Section 409A of the Internal Revenue Code of
1986, as amended, or the regulations or other guidance issued thereunder.

8.
This Agreement shall be construed in accordance with the laws of the State of
Missouri to the extent not preempted by Federal law.

9.
If the Employee becomes entitled to receive cash or other taxable income
pursuant to this Agreement and the Plan, Employer shall have the right to
withhold from the amount Employer would otherwise be required to pay to the
Employee pursuant to this Agreement and the Plan, the amount of any taxes which
the Employer is or will be required to withhold under the applicable federal,
state and local income and employment tax laws. Furthermore, the Employer may
elect to deduct such taxes from any other amounts payable at any time in cash or
otherwise to the Employee on or after the date any amount hereunder must be
taken into account for purposes of such taxes. The Employer shall bear no
responsibility whatsoever for the Employee’s taxes or tax effects resulting from
this Agreement or the Plan.

10.
The Employee or other person who believes that he or she is being denied a
benefit to which he or she is entitled may file a written request for such
benefit with the Employer setting forth his or her claim in accordance with the
claims procedures set forth in the Plan. The claims procedures set forth in the
Plan shall apply to any claim hereunder.

Notwithstanding anything herein to the contrary, this Agreement is made subject
to, and shall be interpreted in accordance with, the terms of the Plan. The
Employee has been provided with a copy of the Plan, agrees to all terms thereof
and so confirms by his or her signature hereto.
IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by its
duly authorized officers and the Employee has hereunto set his or her hand as of
the date first above written.
GRAYBAR ELECTRIC COMPANY, INC.






                                                
Employee                         Date



2014 Deferral Agreement 11-2013

--------------------------------------------------------------------------------




Beneficiary Designation Form for the Deferred Compensation Benefit under the
Graybar Electric Company, Inc. Supplemental Benefit Plan
Employee hereby designates the following Beneficiary or Beneficiaries for his or
her Deferred Compensation benefit, which is defined in Section 1 of this
Agreement. This Beneficiary Designation Form shall apply to this Deferral
Agreement and supercede any prior beneficiary designation forms entered into
between the Employee and the Employer. (If multiple beneficiaries are listed, a
percentage must be provided to validate the designation.)
Name:            Address:            Social Security
Number:                                                                                                                                            
                                                                                                                
If upon the death of the Employee, none of the above Beneficiary(s) have
survived the Employee, then the Employee designates the following as Contingent
Beneficiary(s) of his or her Deferred Compensation benefit under the Plan:
Name:            Address:            Social Security Number:
                                                        
                                                                                            
The execution of this Beneficiary Designation Form hereby revokes any prior
designation of Beneficiary(s) or Contingent Beneficiary(s) made by the Employee
with respect to this Deferral Agreement or any previous Deferral Agreement
entered into between the Employee and the Employer.


________________________________                                                Participant
Signature                         Date


________________________________                                
Print Participant Name                         District



2014 Deferral Agreement 11-2013